       Case 2:20-cv-01400-GEKP Document 9 Filed 12/08/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXIS SATTERFIELD,
               Plaintiff                                   CIVIL ACTION

                 v.

GOVERNMENT INS. EMPLOYEES CO.,                             No. 20-1400
             Defendant

                            /ff          ORDER

       AND NOW, this      _E_~ of December, 2020, upon consideration of the Complaint
(Doc. No. 1), Defendant's Motion to Dismiss (Doc. No. 2), and Ms. Satterfield's Response in

Opposition to the Motion to Dismiss, it is ORDERED that:

   1. Count II of the Complaint is DISMISSED WITHOUT PREJUDICE for failure to state

      a claim.

   2. Ms. Satterfield is GRANTED leave to file an amended complaint within 35 days of entry

      of this Order.

   3. The Clerk of Court shall amend the caption, complaint, and docket in the above-captioned

      matter to reflect that the proper name of Defendant is GEICO Secure Insurance Company,

      not Government Employees Insurance Company.




                                                  BY THE COURT:




                                              1
